884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re CELANESE CORP.
No. 89-1340.
United States Court of Appeals, Federal Circuit.
Aug. 15, 1989.

Before ARCHER Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
This is an appeal from a decision of the Board of Patent Appeals and Interferences, which affirmed the examiner's rejection on reexamination of claim 2 of patent no. 4,524,217 under 35 U.S.C. Sec. 103.  All other claims in the patent had been cancelled by the appellant.  The board held that in view of the combined teachings of the prior art references, the invention would have been prima facie obvious and, therefore, unpatentable under 35 U.S.C. Sec. 103.  We affirm the decision on the basis of the board's opinion.